Pfeifer, J.,
dissenting. You drive by a policeman, and for some reason, he doesn’t much like the looks of you. Maybe your car is shabby; maybe you are. Maybe you are out late in a high-crime neighborhood. Maybe you are in a low-crime area, but you are part of a high-crime demographic group. The reason does not much matter — to him you are a suspicious character, that’s all. The policeman pulls up behind you. You unll make a mistake. You say you did use your turn signal to change lanes? He didn’t see it. Or, prove to him that you did not exceed the speed limit by one mile per hour when you were busy looking at him in your rear-view mirror. You’ll never be charged with the violations— you’re just being stopped and detained to see if his hunch about you was right. Perhaps he’ll ask if you mind if he searches your car. You wouldn’t refuse unless you had something to hide, right? You have just been detained and possibly searched because someone did not like the looks of you.
The majority holds today that police officers, based upon a hunch of nefarious activity, may stop a car they would not stop under any other circumstances. I agree with the trial and appellate courts in this case which held, citing United States v. Smith (C.A.11, 1986), 799 F.2d 704, 708, that the relevant inquiry is not whether the officer could have made the stop, but whether a reasonable officer would have done so in the absence of the invalid purpose. The majority opinion allows the existence of a technical offense to obfuscate the true motivation for what otherwise would be an invalid stop. If the stop would not have been made but for the invalid purpose, the invalid purpose is the motivation behind the stop. The fruits of such stops should be suppressed, as the lower courts correctly held.
Fourth Amendment cases are some of the most difficult cases for judges to decide for the simple reason that it is most often unsympathetic people who seek protection from unlawful searches. These cases are brought by persons confronted with damning evidence, which evidence, they claim, while relevant and probably persuasive, was unlawfully gained and ought to be ignored. While it is always a criminal defendant seeking the Fourth Amendment’s protection, ulti*13mately Fourth Amendment jurisprudence protects us all from unreasonable intrusions on our liberty. It was not a criminal who lost in this case today — all of us who value our freedom did.